{¶ 50} I concur with Judge Hoffman as to the analysis of this case with one exception. The exception deals with the use of the word transmutation. Transmutation is a word that should be retired from use regarding the analysis of marital and separate property. It infers that separate property can, over time, simply change form into marital property.
 {¶ 51} Since the enactment of R.C. 3105.171, the term transmutation should be gone from our analysis. It was a term arising from case law and R.C. 3105.171 was meant to finally codify the procedure for division of property. This does not mean that separate, traceable property can not become marital property. It can, if the party making the claim can prove by clear and convincing evidence that the separate property was a gift to the marriage or that a one half interest in that property was a gift to the other spouse. This can be proven by direct or circumstantial evidence.
 {¶ 52} As stated above, I do agree with Judge Hoffman as to how this case should be analyzed pursuant to R.C. 3105.171.
 {¶ 53} I concur with both Judge Hoffman and Judge Farmer as to the disposition of this case. *Page 1